        Case 1:16-cv-05767-VSB-KNF Document 62 Filed 09/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                               9/23/2020
GUANT PING ZHU, et al.,                                   :
                                                          :
                                         Plaintiffs,      :
                                                          :
                      - against -                         :   16-cv-5767 (VSB) (KNF)
                                                          :
A PLUS KITCHEN, INC., et al.,                             :           ORDER
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On July 19, 2016, Plaintiffs Guang Ping Zhu (“Zhu”) and Chi How Cheung (“Cheung”)

commenced this action under the Fair Labor Standards Act (the “FLSA”) against Defendants A

Plus Kitchen, Inc. (“A Plus Kitchen”), “John Doe” Zheng, and various other John Does, by filing

a complaint. (Doc. 1.) A Plus Kitchen and Zheng filed an answer through counsel on August

17, 2016. (Doc. 9.) On August 24, 2017, Plaintiffs filed a first amended complaint against A

Plus Kitchen, Zheng Cun Zheng (“Zheng” and together with A Plus Kitchen, the “Named

Defendants”), and ten other John Does. (Doc. 25.) On September 6, 2017, the Named

Defendants entered into a stipulation with Plaintiffs by which they conceded liability as to

certain counts of the first amended complaint. (Doc. 27.) Defendants’ counsel filed a motion to

withdraw, (Doc. 23), which I granted, (Doc. 28.) On October 30, 2017, Plaintiffs submitted a

letter stating that the Named Defendants had informed Plaintiffs that they intended to default in

this action, (Doc. 31). On October 30, 2018, Plaintiffs applied for and obtained a Clerk’s

Certificate of Default, (see Docs. 40–45), then filed a proposed order to show cause for a default

judgment, along with declarations and exhibits in support, (Docs. 46–49.) I issued the Order to

Show Cause, (Doc. 50), which was duly served on the Named Defendants, (Doc. 51). The
       Case 1:16-cv-05767-VSB-KNF Document 62 Filed 09/23/20 Page 2 of 3




Named Defendants did not appear at the show cause hearing on December 7, 2018, and on

December 9, 2018, I issued an order entering their default. I referred the case to Magistrate

Judge Kevin Nathaniel Fox for an inquest on damages, on December 10, 2018. (Doc. 52.)

Plaintiffs submitted proposed findings of fact and conclusions of law, along with a memorandum

of law, declarations, and exhibits in support, (Docs. 56–59.) Magistrate Judge Fox issued his

Report and Recommendation on May 29, 2019, recommending that I award the following

damages to Plaintiffs: (1) $67,346.62 to Zhu; (2) $42,889.16 to Cheung; (3) $20,197.50 in

attorney’s fees; and (4) $1,114.40 in costs. (Doc. 61, at 12.) Neither Plaintiffs nor Defendants

filed an objection to the Report.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Here, although the Report and Recommendation explicitly provided that “[t]he parties




                                                2
       Case 1:16-cv-05767-VSB-KNF Document 62 Filed 09/23/20 Page 3 of 3




shall have fourteen (14) days from service of this Report to file written objections,” (Doc. 61, at

13), neither party filed an objection. I therefore reviewed Magistrate Judge Fox’s thorough and

well-reasoned Report and Recommendation for clear error and, after careful review, found none.

Accordingly, I ADOPT the Report and Recommendation in its entirety, and Plaintiff’s

application for a default judgment is GRANTED. Plaintiff Zhu is awarded $67,346.62 and

Plaintiff Cheung is awarded $42,889.16. Plaintiffs are also awarded $20,197.50 in attorney’s

fees plus an additional $1,114.40 in costs.

       The Clerk’s Office is respectfully directed to terminate any open motions, to enter

judgment in accordance with this Order, and to close this case.

SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 3
